Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive preliminary amendments  filed on 08/23/2022 further to Request for Continued Examination (RCE) filed on 08/05/2022. Of the original claims 1-8, applicant amended claims 1 and 6 and canceled the claims 2, 4, 5 and 7 in the claim of the Final Action submitted on 03/09/2022. Therefore, the claims 1, 3, 6 and 8 are pending.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1 and 6  as authorized by Mr. Barry Choobin, Attorney (registration # 60,128) in telephone interviews held on August 25, 2022 and an interview summary of which is attached herewith. Therefore, the claims 1,3, 6, and 8 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:
1.	(Currently Amended) A trading platform for transacting futures contracts, the trading platform comprises a processor and a memory, the trading platform which are executed by the processor:
providing a seller interface which upon execution by the processor is configured to:
receive registration of a user as a seller,
receive details of a contract, the contract has an execution date and a maturity date, wherein the maturity date is after the execution date;
providing a buyer interface which upon execution by the processor is configured to:
receive registration of a user as a buyer,
receive a selection of a contract from a buyer device;
providing a payment interface which upon execution by the processor is configured to:
cause linking virtual currency wallets of the seller and buyer and  permitting payment in virtual currency, transacting ownership of the virtual currency from the buyer to the seller, and converting a value of the virtual currency of the buyer into a virtual currency of the seller, wherein the two virtual currencies are different;
upon receiving the selection of the contract, retrieve a first value of a virtual currency on the execution date,
upon determining the first value, determine a first value of the contract on the execution date; and
providing an admin interface which upon execution by the processor is configured to:
retrieve a second value of the virtual currency on the maturity date,
determine the second value of the contract on the maturity date, and
determine a profit based on differences between the second value and the first value of the virtual currency, and between the second value and the first value of the contract;
change  a value of locked amount of the virtual currency based on the profit , deducting a commission at an agreed rate  from the locked amount of the virtual currency and transferring the virtual currency from the buyer to the seller for different virtual currency known to be traded publicly.
2.	(Canceled)
3.	 (Original) The trading platform according to claim 1, wherein the buyer interface is further configured to present a list of registered financial instruments for selection.
4.	(Canceled)
5.	(Canceled) 

6.	(Currently Amended)) A method for transacting futures contract, the method implemented within a system comprising a processor and a memory, the method comprising which are executed by the processor:
providing a buyer interface, a seller interface, an admin interface, and a payment interface, the buyer interface, the seller interface, the admin interface, and the payment interface implemented in the system and configured to be executed by the processor;
wherein the payment interface upon execution by the processor is configured to:
cause linking virtual currency wallets of the seller and buyer and  permitting payment in virtual currency, transacting ownership of the virtual currency from the buyer to the seller, and converting a value of the virtual currency of the buyer into a virtual currency of the seller, wherein the two virtual currencies are different;
receiving, from the seller interface, one or more contracts for sale, the one or more contracts has an execution date and a maturity date;
receiving, from the buyer interface, a selection of a contract from the one or more contracts;
executing, by the admin interface, a transaction of the selected contract through a negotiation interface;
retrieving, a first value of a buyer's selected virtual currency, on the execution date, by the payment interface;
determining, by the payment interface, a first value of the transaction;
retrieving, a second value of the virtual currency and a second value of the transaction on the maturity date, by the admin interface; and;
determining, by the admin interface a profit as a difference based on the first value and the second value of the virtual currency and the first value and the second value of the transaction,  changing  a value of locked amount of the virtual currency based on the profit , deducting a commission from the locked amount of the virtual currency and transferring the virtual currency from the buyer to the seller for different virtual currency known to be traded publicly.
7.	(Canceled)
8.	(Original) The method according to claim 6, wherein the method further comprises the step of transacting ownership of the virtual currency from the buyer to the seller.


Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “cause linking virtual currency wallets of the seller and buyer and permitting payment in virtual currency, transacting ownership of the virtual currency from the buyer to the seller, and converting a value of the virtual currency of the buyer into a virtual currency of the seller, wherein the two virtual currencies are different; executing, by the admin interface, a transaction of the selected contract through a negotiation interface; retrieving, a first value of a buyer's selected virtual currency, on the execution date, by the payment interface; determining, by the payment interface, a first value of the transaction; retrieving, a second value of the virtual currency and a second value of the transaction on the maturity date, by the admin interface; determining, by the admin interface a profit as a difference based on the first value and the second value of the virtual currency and the first value and the second value of the transaction, changing a value of locked amount of the virtual currency based on the profit, deducting a commission from the locked amount of the virtual currency and transferring the virtual currency from the buyer to the seller for different virtual currency known to be  traded publicly” in a system and method for payment in financial instruments trade.
The reasons for allowance for the other independent is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in After-Final Response on 06/07/2022, see pages 1-8 and preliminary amendment after the RCE filed (see the attached interview summary) has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination of element of claim set integrated into a practical application by enabling to provide a "technology-based solution" to limitation of using national currencies in future contracts by a providing  plurality of improved trading interfaces executed by processor in a trading platform that combine advantage of future trading and bitcoin/virtual currencies without geographic boundaries providing increase in earnings and commissions for future buyer and seller (see paragraph [0014]). The system associate user transaction with unique ID and link buyer and seller virtual wallet from virtual currency, permits conversion of virtual currencies and payment for transactions using any virtual currency. The trading platform including payment and admin interface determine profits based on contract value at maturity date and changed in value of locked amount of virtual currency between time of maturity and execution date of transaction, charge/deduct commission from the locked amount of the virtual currency and transfer remaining balance of the virtual currency from the buyer to the seller for any other virtual currency known to be traded publicly (see paragraph [0025-0026]).The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Gramoski teaches  disclosed determining value of a single commodity or range of goods in a virtual currency using value expressed in local currency  and determining exchange rate and payment with virtual currency (see abstract). Wong disclosed creating and managing a virtual currency bearing characteristics of both cryptocurrency and fiat currency at the same time without needing payment gateway, processors and networks (see abstract). Bauerschmidt et al. disclosed delivery of cryptocurrency in an expiring future contract (see abstract). The Korean Publication prior art of LEE et al. disclosed transaction system using virtual currency (see abstract). The Non-Patent Literature of Stevens et al. disclosed bitcoin futures and its working providing opportunities for arbitrage (see In Brief, page 1). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 1, 3, 6 and 8 are deemed to be allowable cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/27/2022